Case 2:18-cv-01538-JDC-KK Document 41 Filed 09/15/20 Page 1 of 2 PageID #: 4613




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION

 JEREMIAH R. TENO                             :          DOCKET NO. 2:18-cv-1538
     D.O.C. # 503411                                         SECTION P

 VERSUS                                       :          JUDGE JAMES D. CAIN, JR.


 KEITH DEVILLE                                :          MAGISTRATE JUDGE KAY

                                       JUDGMENT

        For the reasons stated in the Report and Recommendation (Rec. 25) of the

 Magistrate Judge previously filed herein with amended dates stated hereinbelow, and after

 an independent review of the record, determining that the findings are correct under the

 applicable law, and considering the objections to the Report and Recommendation in the

 record;

        IT IS ORDERED, ADJUDGED AND DECREED that the instant petition be

 DENIED and DISMISSED WITH PREJUDICE, as untimely.

        IT IS FURTHER ORDERED that the Report and Recommendation is not

 accepted as to the following dates and is amended as follows;

        In the last paragraph on page nine of the R&R, the dates of May 5, 2018 and March

 28, 2018 are incorrectly stated and amended to read: May 5, 2017 and March 28, 2017.

        In the second full paragraph on page 10 of the R&R, the R&R states that “Teno’s

 post-conviction writ was no longer ‘in continuance’ as of May 18, 2017 . . .” This statement

 is amended to read: “Teno’s post-conviction writ was no longer ‘in continuance’ as of

 March 18, 2017 . . .”
Case 2:18-cv-01538-JDC-KK Document 41 Filed 09/15/20 Page 2 of 2 PageID #: 4614




        In footnote one on page ten, the R&R states: “...the state post-conviction application

 ceased to be pending as of May 18, 2017 . . .” and is amended to correctly state that “...the

 state post-conviction application ceased to be pending as of March 18, 2017 . . .”

        THUS DONE AND SIGNED in Chambers on this 15th day of September, 2020.



                      ______________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
